 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-po-00277-SAB
12                        Plaintiff,                  [Citation # 9264731 CA/88]
13   v.                                               MOTION AND ORDER FOR DISMISSAL
14   ANGELA D. SMITH
15                        Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00277-
19
20 SAB [Citation #9264731 CA/88] against ANGELA D. SMITH, without prejudice, in the interest of

21 justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22

23
     DATED: November 15, 2019                           Respectfully submitted,
24
                                                        McGREGOR W. SCOTT
25                                                      United States Attorney
26                                              By:     /s/ William B. Taylor
                                                        WILLIAM B. TAYLOR
27                                                      Special Assistant United States Attorney
28
                                                       1
29

30
 1
                                                ORDER
 2
     IT IS HEREBY ORDERED that Case No. 1:19-po-00277-SAB [Citation #9264731 CA/88] against
 3

 4 ANGELA D. SMITH be dismissed, without prejudice, in the interest of justice.

 5

 6 IT IS SO ORDERED.

 7
     Dated:   November 18, 2019
 8                                                 UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29

30
